The majority stress the findings of fact by the court below, and say the testimony is sufficient to support the findings of the trial court, inasmuch as this is a civil proceeding. That rule would ordinarily be applied, but we think it is inapplicable here, for the reason that the case was decided upon an erroneous theory.
Appellant sought to introduce a letter, which Norman admitted receiving, relating to the controversy between Norman and appellant over the fee in the Treat case, which was one of the numerous cases these attorneys had tried together. Upon objection being made to the admission of this letter, the following colloquy occurred: "Q. I hand you here a paper and let you read it. A. Yes, I got this letter from you. I have the original. Yes, you wrote me that letter and I answered the letter. You have my answer. Mr. Hurst: I want to introduce that. Mr. Butt: The plaintiff objects to its introduction, Your Honor. The court: I don't see that it has anything to do *Page 1112 
with this matter. Mr. Hurst: It is absolutely contradictory of his own sworn statement, his owing me anything, or he claimed he owed me anything, giving me a defense, and I held the money back that he did owe me, calling his particular attention to it. The Court: Suppose he did owe you ten thousand dollars. That wouldn't give you any right to hold this money. Mr. Hurst: Yes, sir, it would. Him owing me money and having money in my hands belonging to him, certainly I have a right to hold it. The Court: not the way I see it. I am going to let it go in."
Obviously, the letter was admitted merely for the benefit of the record only, but was not regarded or considered by the court, for the reason that a controversy between appellant and Norman over the state of the account between them did not give the appellant the right to withhold money which Norman had given to Mrs. Keen. We think this was error, and one which destroys and annuls the effect which would otherwise be given to the finding of the court.
The case is an intricate one, and involved many transactions between three attorneys, Mikel, of Fort Smith, and Norman and appellant. Mikel testified as follows: "I would like to make this a little bit plainer, Your Honor. At the time I met Mr. Hurst and Mr. Norman, I was under the impression that they were both lawyers working together just like a firm. At the time I talked to them there wasn't any question brought up about what the fee would be, and I turned over several cases to them. Later on, when the first case was settled, well, the question of fee naturally was brought up. Mr. Hurst at that time claimed he was entitled to one-third of the fee. Just one case was settled and I had several other cases with them. I had gone to Mr. Norman and wanted him to help me in these cases, and Mr. Hurst, I found out, was in it, and claimed that he had one-third of the fee coming to him, and rather than have any quarrel or falling-out with him, I gave him one-third of the fee."
Appellant insisted that in the cases in which Mikel had employed him and Norman he was entitled to one-third of the fee, and that Norman had not properly accounted *Page 1113 
to him for this share. There were still other cases, in several of which Mikel was not concerned, which appellant took to Norman, in which he and Norman were to have one-half of any recovery to be divided equally between them.
The Keen case was one of these. The contract of employment of an attorney in this case was between appellant and Mrs. Keen. Norman was not a party to it. But he participated in that case under the general understanding for an equal division of the fee when only he and appellant were employed.
The largest judgment recovered in any case under this arrangement was in the case referred to as the Harger case, in which a $4,000 judgment was recovered, and collected by Norman, who remitted appellant $192.22 for his one-third of the fee, and in the letter remitting this check it was explained that expenses had reduced appellant's part to that sum. This division was not satisfactory to appellant. And there was a controversy also over the division of other fees.
This writer does not conceive it to be the province of a dissenting opinion to discuss questions of fact; but, if it were, this opinion would be unduly extended in doing so. Suffice it to say there was a controversy between appellant and Norman as to the state of their accounts, and appellant was insisting strenuously — and, it appears to us, in good faith — that Norman had not fully accounted to him for his share of the fees collected for their joint account.
It was after this controversy had arisen that Norman made what would otherwise appear to be a generous assignment of his share of the fee in the Keen case to the plaintiff in that case.
It may be conceded that appellant was wrong in his contention, and that Norman had fairly settled with him, and that, had he sued Norman, he would have recovered nothing, and that the testimony would sustain that finding. But this is not a suit between Norman and appellant to settle then accounts. It is one of far greater import to appellant. He is charged with collecting money due a client, which he failed and refused to pay over on demand. *Page 1114 
But the undisputed testimony is to the effect that appellant paid Mrs. Keen every cent to which she was entitled under her contract with appellant. What he did not pay over to her was Norman's part of the fee in her case which Norman had assigned to her. Appellant's insistence was that Norman should first be just to him before he became generous to his client. It will be remembered that the Keen judgment had been paid. There was nothing further to collect on it. Appellant had made the collection, as he had the right to do, even though Norman had been a party to the contract of employment with Mrs. Keen, which he was not. Lake v. Wilson, 183 Ark. 180, 35 S.W.2d 597,38 S.W.2d 25.
This case is of far-reaching import, and there may be repercussions which will be regretted. A discussion of the fact that the transactions out of which this prosecution arose occurred before the adoption of the rules which authorized the prosecution may be pretermitted. The fact remains that an attorney has been disbarred because he did not sustain, to the satisfaction of the trial court, his controversy, not with his client, for he had settled with her according to their contract, but with an attorney over the division of fees in numerous cases extending over a period of years. How, an say that any attorney who receives money belonging to his client, and knowingly fails to pay it over, should be disbarred. He disgraces his profession, and brings reproach upon its members who practice it. But must it be said that an attorney dare not have a controversy with a, client, upon the settlement of that relation, for fear that if he fails to sustain his contention, he will be disbarred for failure to pay the client what appears to be the correct balance due between them? We know that many such contentions have arisen, and do arise. The client may not always be accurate and correct, and, perchance, in some case, not even honest, and may not be willing to make a fair and just settlement with his attorney. It would be at great peril to the attorney to resist any claim of the client, if he proved to be in error, and could be held guilty of failing to pay over to the client because of this controversy. Prudence would suggest to *Page 1115 
the attorney that concessions, little short of extortions, be submitted to rather than to risk this hazard.
It is my opinion — in which Justices HUMPHREYS and MEHAFFY concur — that the judgment disbarring appellant should be reversed, even though a judgment should be rendered against appellant for the half interest in the fee in the Keen case which Norman assigned to his client.